DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/6/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim Limitation
Abstract Ideas
A method for approving a healthcare service request from an adherent healthcare guarantor computing system, the method comprising:
Certain Methods of Organizing Human Activity
receiving, via the processor in a healthcare guarantor computing system, a service eligibility request from a first computing system in a first location, wherein the service eligibility request identifies:
the adherent;
a proxy guarantor;
a policy;
the healthcare service; and
a disease code of a first disease code system;
Certain Methods of Organizing Human Activity
determining, via the processor in the healthcare guarantor computing system, a disease-related condition associated with the disease code;
Mental Process



Mental Process
generating, via the processor in the healthcare guarantor computing system, a proxy service eligibility request based on the received service eligibility request in response to determining that the policy is associated with the second location, wherein the proxy service eligibility request replaces an identifier of a healthcare provider associated with the first computing system with an identifier of a proxy provider associated with the second location;
Certain Methods of Organizing Human Activity
sending, via the processor in the healthcare guarantor computing system, the proxy service eligibility request and the determined disease-related condition 

receiving, via the processor in the healthcare guarantor computing system, a proxy healthcare approval confirmation message in response to sending the proxy service eligibility request to the second computing system in the second location;
Certain Methods of Organizing Human Activity
generating, via the processor in the healthcare guarantor computing system, a healthcare approval message based on a combination of:
information included in the proxy healthcare approval confirmation message received from the second computing system;
information included in the service eligibility request received from the first computing system; and
information stored in a memory coupled to the healthcare guarantor computing system; and
Certain Methods of Organizing Human Activity

Certain Methods of Organizing Human Activity


Examiner finds that the limitations recited in the independent claims – receiving healthcare service eligibility request, determining a disease related condition, determining whether the policy is associated with a particular location, generating a proxy service eligibility request, receiving proxy healthcare approval message – describe managing interactions between people and/or commercial or legal interactions.  
The Specification describes various aspects include methods of providing or approving healthcare services requested by an adherent (Para [0007]); receiving proxy eligibility request, replacing the identifier of a proxy guarantor with an identifier of an actual guarantor; using information included in the received proxy service eligibility request to determine whether the policy is valid; generating the proxy healthcare approval confirmation message to include information indicating whether the adherent is eligible to receive all or part of the healthcare service (Para [0008]).
Fig 1 describes a flowchart for providing “cross-border” healthcare insurance services to a beneficiary outside of a home boundary; Fig. 2 depicts a flowchart for determining the eligibility of the adherent; Fig. 3 depicts a flowchart for claim processing adjudication procedure; Fig. 4 depicts a flowchart for claim closing.
A healthcare service request is a request for a patient to obtain health related services from a hospital, pharmacy, doctor, or nurse.  This clearly falls under managing 
Thus, the claims recite concepts similar to generating rule based tasks for processing an insurance claim (Accenture Global v. Guidewire Software); obtaining and comparing intangible data (Cybersource); voter verification (Voter Verified); creating a contractual relationship (buySAFE); offer-based price optimization (OIP Techs.); and processing an application for financing a purchase (Credit Acceptance).
For the above reasons, the independent claims fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
With respect to the dependent claims, Examiner notes that each of the limitations also recites an abstract idea:
Replacing proxy guarantor identifier with actual guarantor is merely a Mental Process.  Foregoing healthcare based on costs is Mental Process and/or Certain 
Examiner thus finds that both independent and dependent claims recite abstract ideas.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  As per Para [0076], the processor may be single or multi-core.  Examiner thus notes that any additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.

The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools. Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  See Credit Acceptance v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic computing device to perform the steps of – healthcare eligibility request, determining disease, determining whether policy is associated with location, generating and sending proxy service request, generating and healthcare approval message – amounts to no more than mere 
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – healthcare eligibility request, determining disease, determining whether policy is associated with location, generating and sending proxy service request, and generating and healthcare approval message – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourfallah et al. (US 2013/0030828 A1) in view of Sohr et al. (US 2013/0110539 A1).

Claim 1:
A method for approving a healthcare service request from an adherent healthcare guarantor computing system, the method comprising:
receiving, via a processor in a healthcare guarantor computing system, a service eligibility request from a first computing system in a first location, wherein the service eligibility request identifies:
the adherent;
a proxy guarantor;
a policy;
the healthcare service; and
a disease code of a first disease code system;
determining, via the processor in the healthcare guarantor computing system, a disease-related condition associated with the disease code;
(See Pourfallah: Para [0050, [0051], [0053], [0054], [0059])
determining, via the processor in the healthcare guarantor computing system, whether the policy is associated with a second location;
generating, via the processor in the healthcare guarantor computing system, a proxy service eligibility request based on the received service eligibility request in response to determining that the policy is associated with the second location, wherein the proxy service eligibility request replaces an identifier of a healthcare provider associated with 
(See Pourfallah: Para [0164], [0165], [0173] (“For example, in one implementation, a hip replacement surgery in the local county hospital in U.S. may cost $60,000, while the same surgery in the national hospital in Thailand may cost $40,000.”), [0175], [0176] (“In one implementation, the H-INC may determine offshore healthcare providers for the medical procedure, and their respective locations in different countries,”))
sending, via the processor in the healthcare guarantor computing system, the proxy service eligibility request and the determined disease-related condition to a second computing system in the second location;
(See Sohr: Para 
[0021] (“misidentified primary guarantor”)
[0038] (“A unique identifier is created for each claim data element, and a shared identifier is created that links payer and provider and that contains references to the individual payer, provider, and patient encounter data elements for any individual transaction or group of transactions for the same individual”)
receiving, via the processor in the healthcare guarantor computing system, a proxy healthcare approval confirmation message in response to sending the proxy service eligibility request to the second computing system in the second location;
(See Pourfallah: Para [0072] (“For example, when the user selects “FSA” account, the H-INC server may select the routing destination 232 to be the FSA administer/sponsor 270 of the user.”) – [0076] 
[0114] (“For example, the healthcare sponsor 470 may determine whether user credentials, confirmation, etc. are received to indicate authorization from account owner, whether the benefit sponsor allows the access, etc”)
the sponsor may provide a $1000.00 reward to the user so that the user may eventually pay for the service at an amount of $4800−$l000=$3,800.00, versus the $4,800.00 co-pay amount if the user elects to receive service locally, therefore giving the user an incentive to take the H-INC provided option of “St John's Hospital in Ottawa.””)
generating, via the processor in the healthcare guarantor computing system, a healthcare approval message based on a combination of:
information included in the proxy healthcare approval confirmation message received from the second computing system;
information included in the service eligibility request received from the first computing system; and
information stored in a memory coupled to the healthcare guarantor computing system; 
(See Pourfallah: Para [0149] (“approval, modification, or rejection of the recommended payments from each account”)
and
sending the generated healthcare approval message to the first computing system to enable providing the healthcare service to the adherent.
(See Pourfallah: Para [0196] (“Approve Hospital Hospital City Ottawa Ottawa”)[0235], [0236])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Pourfallah as it relates to healthcare incentive methods and systems to include the above noted disclosure of Sour as it relates to healthcare claims and remittance processing system.  The motivation for combining the references would have been to process insurance remittance payments.

Claims 9, 15 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
receiving, via a processor in the second computing system, the proxy service eligibility request and the determined disease-related condition from the healthcare guarantor computing system;
replacing the identifier of a proxy guarantor with an identifier of an actual guarantor;
using information included in the received proxy service eligibility request to determine whether the policy is valid;
using the received disease-related condition information to determine whether the adherent is eligible to receive the healthcare service in response to determining that the policy is valid;
(See Pourfallah: Para [0058], [0075], [0076], [0097], [0099])
generating the proxy healthcare approval confirmation message to include information indicating whether the adherent is eligible to receive all or part of the healthcare service, wherein the generated proxy healthcare approval confirmation message replaces the identifier of the actual guarantor with the identifier of the proxy guarantor; and
(See Sohr: Para [0021] [0038])
sending the generated proxy healthcare approval confirmation message to the healthcare guarantor computing system.
(See Pourfallah: Para [0088])


determining, via the processor in the second computing system, based on information included in the received proxy service eligibility request that the healthcare provider is a proxy provider;
generating healthcare provider specific control information and determining costs associated with the healthcare service in response to determining that the healthcare provider is not a proxy provider; and
determining to forgo generating healthcare provider specific control information and determining the costs associated with the healthcare service in response to determining that the healthcare provider is a proxy provider.
(See Pourfallah: Para [0073], [0083])

Claim 4:
determining, via the processor in the healthcare guarantor computing system, whether the received service eligibility request is for a particular proxy guarantor based on information included in the received service eligibility request; and
determining to forgo determining whether the policy is valid and whether the adherent is eligible to receive all or part of the healthcare service in response to determining that the received service eligibility request is for the particular proxy guarantor.
(See Pourfallah: Para [0072] – [0074])

Claims 10, 16 are similar to claim 4 and hence rejected on similar grounds.


determining, via the processor in the healthcare guarantor computing system, whether the received service eligibility request is for a proxy guarantor based on information included in the received service eligibility request
generating the proxy service eligibility request in response to determining that the received service eligibility request is for the particular proxy guarantor.
(See Pourfallah: Para [0069], [0070], [0126], [0131])

Claims 11, 17 are similar to claim 5 and hence rejected on similar grounds.

Claim 6:
determining, via the processor in the healthcare guarantor computing system, based on information included in the received service eligibility request is for a proxy guarantor; and
determining to forgo using mappings in response to determining that the received service eligibility request is for the particular proxy guarantor.
(See Pourfallah: Para [0039])

Claims 12, 18 are similar to claim 6 and hence rejected on similar grounds.

Claim 7:

wherein the operation of sending the proxy service eligibility request and the determined disease-related condition to the second computing system in the second location is performed in response that determining that the second computing system is the computing system responsible for receiving requests for the proxy guarantor identified in the received service eligibility request
(See Pourfallah: Para [0155])

Claims 13, 19 are similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein sending the proxy service eligibility request and the determined disease-related condition to the second computing system in the second location comprises:
sending the proxy service eligibility request and the determined disease-related condition from a first healthcare guarantor computing system associated with a first healthcare guarantor in a first country to a different healthcare guarantor computing system associated with a different healthcare guarantor in a different country that uses a different disease code system than the first disease code system.
(See Pourfallah: Para [0074], [0075], [0097])

Claims 14, 20 are similar to claim 8 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the Office Action fails to demonstrate why the elements of the independent claims recite certain methods of organizing human activity; and that in contrast to the office action the asserted elements involve generating messages using data received from multiple computing systems do not describe methods of organizing behavior.
Examiner disagrees.
As set forth above, the limitations recited in the independent claims – receiving healthcare service eligibility request, determining a disease related condition, determining whether the policy is associated with a particular location, generating a proxy service eligibility request, receiving proxy healthcare approval message – describe managing interactions between people and/or commercial or legal interactions.  A healthcare service request is a request for a patient to obtain health related services from a hospital, pharmacy, doctor, or nurse.  This clearly falls under managing personal behavior or relationships or interactions between people.  At the same time, receiving a healthcare service request, generating a proxy service eligibility request, and approving proxy healthcare approval clearly fall under Commercial or Legal Interactions.  Healthcare professionals and organizations are compensated based on healthcare services provided based on eligibility.  To merely assert that the claims describe 
Applicant asserts that the abstract idea in claims 1, 9 and 15 are integrated into a practical application.
Examiner disagrees.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not integrate into a practical application.  
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Receiving confirmation of a proxy healthcare service request at a different location may enable a diseased person to receive health care at that location but it does not improve computers or technology.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the claims are directed to processing a healthcare service request and merely use a processor to perform that task.  The computing system is not the subject of the invention but merely a vehicle for processing healthcare service request.  Indeed, nothing in claims 1, 9 and 15 improves the functioning of the processor, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).
Applicant asserts that the Office Action fails to provide proper analysis of whether the elements amount to significantly more than an abstract idea and that the claims recite a solution to overcoming a technical problem of usage of data within a telecommunication network.
Examiner disagrees.
First, none of the limitations of the amended independent claims have been rejected as insignificant extra solution activity; rather each of them has been rejected as Mental Process and/or Certain Methods of Organizing Human Activity.  Second, the 
With regard to technical solution, Examiner notes that the technical problems that the Applicant refers to using computers to perform formerly manual tasks.  The claimed invention merely purports to automate the clerical process of requesting healthcare service and receiving proxy healthcare approval at a second location.  Instead of doing this via phone or fax, the claimed steps carry out proxy healthcare processing on a computer.  Automating a clerical process does not convert it into a patent eligible invention.  
See Credit Acceptance v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); See Trading Techs. Int’l, Inc. v. IBG (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”); See Alice (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions is not an inventive concept”); See Mayo (“simply appending conventional steps, specified at a high level of generality was not enough to supply an inventive concept”).
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant asserts that Pourfallah provides a system for processing claims and payment information but does not involve integrating the information from disparate guarantor computing systems into a healthcare approval message.

Examiner disagrees.
Pourfallah (Para [0114]) discloses the healthcare sponsor 470 may determine whether user credentials, confirmation, etc. are received to indicate authorization from account owner, whether the benefit sponsor allows the access.  For example, the H-INC may provide a list of options to the patient via a web application, which may determine available domestic healthcare providers for the hip replacement surgery based on the patient's geographic location, and calculate the domestic cost for the hip replacement surgery (Para [0175]).  In one implementation, the H-INC may determine offshore healthcare providers for the medical procedure, and their respective locations in different countries (Para [0176]).  The sponsor may provide a $1000.00 reward to the user so that the user may eventually pay for the service at an amount of $4800−$l000=$3,800.00, versus the $4,800.00 co-pay amount if the user elects to receive service locally, therefore giving the user an incentive to take the H-INC provided option of “St John's Hospital in Ottawa” (Para [0190]).
Hence, Pourfallah teaches the limitations of receiving, via a processor in a healthcare guarantor computing system, a service eligibility request from a first computing system in a first location, wherein the service eligibility request identifies: the adherent;a proxy guarantor; a policy; the healthcare service; anda disease code of a first disease code system; determining, via the processor in the healthcare guarantor computing system, a disease-related condition associated with the disease code; 
Sohr (Para [0010]) discloses that the electronic portal, connected to the database, receives a healthcare claim from a healthcare provider and splits the received claim into a plurality of data elements.  These data elements comprise at least a patient identifier, a healthcare provider identifier, a date of service, and an amount payable.  The electronic portal may assign a unique identifier and a shared identifier to each of the data elements of the received claim.  

For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693